Name: Commission Regulation (EEC) No 584/82 of 12 March 1982 amending Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 3 . 82 Official Journal of the European Communities No L 70/9 COMMISSION REGULATION (EEC) No 584/82 of 12 March 1982 amending Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Annex to Commission Regulation (EEC) No 1054/68 (4), as last amended by Regulation (EEC) No 1379/81 (*), lists the agencies authorized to issue IMA 1 certificates ; Whereas the Government of the Republic of Cyprus has undertaken to observe all the conditions for the admission of cheeses falling within subheading 04.04 E I b) 4 of the Common Customs Tariff ; whereas it has also designated the Ministry of Commerce and Industry in Nicosia as an agency entitled to issue IMA 1 certificates ; whereas the latter should therefore be added to the Annex to Regulation (EEC) No 1054/68 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 14 (7) thereof, Whereas Commission Regulation (EEC) No 2965/79 of 18 December 1979 defining the conditions for the admission of certain milk products to certain tariff headings (2), as last amended by Regulation (EEC) No 1898/81 (3), provides that one of the conditions for the admission into the Community of certain cheeses is the presentation, at the time of customs clearance in the Community, of an IMA 1 certificate if the product is to benefit from the reduced levy applicable to cheeses within tariff subheading 04.04 E I b) 4 ; HAS ADOPTED THIS REGULATION : Article 1 Whereas an IMA 1 certificate may only be issued by an approved agency which, in order to be included in a list of such agencies, must fulfil the conditions set out in Article 6 of Regulation (EEC) No 2965/79 ; The following entry is hereby added to the Annex to Regulation (EEC) No 1054/68 : Third countries Tariff heading of products Issuing agency Designation Location Cyprus ex 04.04 E I b) 4 Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¯ Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Nicosia Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 148, 28 . 6. 1968, p . 13 . (2) OJ No L 336, 29. 12. 1979, p. 15. (3) OJ No L 188, 10. 7. 1981 , p. 14. ( «) OJ No L 179, 25 . 7. 1968 , p . 25. O OJ No L 136, 23. 5. 1981 , p. 11 . No L 70/10 Official Journal of the European Communities 13 . 3 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1982. For the Commission Poul DALSAGER Member of the Commission